      Case: 1:20-cv-06761 Document #: 1 Filed: 11/13/20 Page 1 of 4 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

FALGUNI SONI,                                   )
                                                )
                         Plaintiff,             )
                                                )
v.                                              )             Case No. 1:20-cv-6761
                                                )
BURLINGTON COAT FACTORY OF                      )
ILLINOIS, LLC,                                  )
                                                )
                         Defendant.             )

                                      NOTICE OF REMOVAL

       NOW COMES Defendant, BURLINGTON COAT FACTORY OF TEXAS, INC.,

incorrectly sued as BURLINGTON COAT FACTORY OF ILLINOIS, LLC, by and through its

attorneys Corry P. Keilin of SmithAmundsen LLC, and, pursuant to 28 U.S.C. § 1332, 28 U.S.C.

§ 1441, 28 U.S.C. § 1446, and Rule 81 (c) of the Federal Rules of Civil Procedure, and for its

notice of removal, states as follows:

       1.      A case was commenced on July 29, 2020, in the Circuit Court of Cook County,

Illinois, County Department, Law Division by Plaintiff, Falguni Soni, under the case number

2020 L 7984.

       2.      Defendant was served with summons on October 15, 2020, and received a copy of

Plaintiff’s Complaint on or about October 15, 2020. Pursuant to 28 U.S.C. § 1446(b), this notice

has been timely filed and before the applicable deadline. A copy of the Summons and Complaint

served upon this Defendant in the state court action is attached hereto as Exhibit A, and

incorporated herein by reference.

       3.       Burlington Coat Factory of Texas, Inc. owned and operated a clothing store

located at 4849 Golf Road, Skokie, Cook County, Illinois (“the store.”) On or about August 14,

2018, Burlington Coat Factory of Texas, Inc. owned, controlled, managed, maintained and
       Case: 1:20-cv-06761 Document #: 1 Filed: 11/13/20 Page 2 of 4 PageID #:2




operated the store. It is alleged that the store owner knew, or in the exercise of ordinary care,

should have known that the floor near the registers of the store was in a dangerous and defective

condition. Specifically, Plaintiff alleges that the store owner knew or should have known that

there was a liquid substance on the floor of the store that presented a hazard to the public.

Plaintiff alleges that the store owner knew or should have known that “pedestrians walking along

and upon said premises would not have their attention directed toward a liquid substance on the

floor,” and that the “condition” was there an then a hazard to pedestrians lawfully walking in the

store. Exhibit A.

       4.      Complete diversity of citizenship exists between Plaintiff and Defendant. This is

grounds for removal.

       5.      Plaintiff, Falguni Soni, is a citizen of Illinois. Defendant in this case is a citizen

of Delaware and New Jersey.

       6.      Burlington Coat Factory of Texas, Inc. is a Delaware corporation with its

principal place of business in New Jersey and is therefore both a Delaware citizen and a New

Jersey citizen. Burlington Coat Factory of Texas, Inc. is incorporated in Delaware and is,

therefore, a Delaware citizen.     Burlington Coat Factory of Texas, Inc.’s principal place of

business is in Burlington, New Jersey making it a New Jersey citizen as well.

       7.      In the complaint, Plaintiff seeks damages in excess of $50,000, and it should be

noted that Illinois law does not permit Plaintiff, in her Complaint, to make a demand for a

specific sum of money. She alleges that, as a result of the incident complained of, she has

suffered past and future pain and suffering, has incurred past medical expenses, and that she will

incur medical expenses in the future for injuries and pain in her right foot and lower back.

Further, she alleges that she suffered disability and lost wages.



                                                  2
       Case: 1:20-cv-06761 Document #: 1 Filed: 11/13/20 Page 3 of 4 PageID #:3




        8.      Plaintiff has been diagnosed with multiple disc protrusions with an annular tear of

the thecal sac at L4-L5.        Plaintiff’s primary treating physician, Dr. Sajjad Murtaza, has

recommended that Plaintiff undergo epidural injections to treat the continuing pain. She has

extreme difficulty walking on uneven ground, stepping up and down curbs, squatting, walking

approximately 15 minutes and with home responsibilities.           She was completely unable to

perform heavy work (such as pushing/pulling, climbing, carrying), and has been unable to

participate in recreational activities.

        9.      Consequently, and upon information and belief, it is clear that Plaintiff will seek

damages well in excess of $75,000.

        10.      There is no basis to conclude that Plaintiff’s claim is for less than the

jurisdictional minimum. (See James Neff Kramper Family Farm Partnership v. IBP, Inc., 393

F.3d 828, 831 (8th Circuit, 2005), indicating remand for failure to meet the minimum is

appropriate only if it is “legally certain” that the claim is really for less than the jurisdictional

minimum amount).

        11.     For the reasons stated herein, this Court has jurisdiction over this case pursuant to

28 U.S.C. 1332. Removal of this cause to this Court is sought pursuant to the provisions of 28

U.S.C. 1441, and the time for filing this Notice of Removal as set forth in 28 U.S. C. 1446 has

not expired. This case is being removed within 30 days of service upon Burlington.

        WHEREFORE, Defendant, BURLINGTON COAT FACTORY OF TEXAS, INC.,

incorrectly sued as BURLINGTON COAT FACTORY OF ILLINOIS, LLC, hereby removes

this case from the Circuit Court of Cook County, County Department, Law Division, to the

United States District Court for the Northern District of Illinois, Eastern Division.

                                                Respectfully submitted,



                                                  3
Case: 1:20-cv-06761 Document #: 1 Filed: 11/13/20 Page 4 of 4 PageID #:4




                                 SMITHAMUNDSEN LLC


                                       By:       /s/ Corry P. Keilin    _______
                                          One of the attorneys for Defendant
                                         Burlington Coat Factory of Texas, Inc.
                                         improperly sued herein as Burlington Coat
                                         Factory of Illinois, LLC

                                 Corry P. Keilin, ARDC 6281894
                                 ckeilin@salawus.com
                                 SMITHAMUNDSEN LLC
                                 150 North Michigan Avenue, Suite 3300
                                 Chicago, Illinois 60601
                                 312.894.3200 -- Telephone
                                 312.894.3210 – Fax




                                   4
